DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 7, 11, 14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis" and “the exterior surface”; claim 3 recites the limitation “the shape”; claim 7 recites the limitation “the exterior surface”; and claim 11 recites “the exterior surface”; claim 16 recites “the shape”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0130878, Kim et al.
	In regards to claim 1, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a method of joining pipes, comprising: positioning two pipes (P1, P2) adjacent to one another along the longitudinal axes of each pipe; snapping a respective snap collar (110) onto both of the pipes such that each snap collar covers more than 180˚ of the exterior surface the ends of both pipes; and snapping a lock collar (120) onto the snap collar such that the pipes are joined, the lock collar having a sealing protrusion (112, 113, 122, 123) to seal the connection of the snap collar and lock collar on the pipe.
In regards to claim 3, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose providing snap collars and/or lock collars that, by the shape, dimensions, materials, and/or manufacturing tolerances of said snap collars and/or lock collars, create enough friction and inward pressure on the pipe or pipes to secure or seal the joint without the need for adhesives, solders, sealants, fillers, tapes or gaskets
In regards to claim 7, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a method of joining pipes, comprising: positioning one or more pipes into a 
In regards to claim 11, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a fitting device for joining pipes or rods, comprising: one or more snap collars; and one or more lock collars, the lock collar having a sealing protrusion to seal the connection of the snap collar and lock collar on a pipe; the one or more snap collars being configured to be snapped in place over more than 180˚ of the exterior surface of the pipe, and the lock collars being configured to be snapped in place over the pipe and the snap fittings, the sealing protrusion engaging the pipe to seal the connection of the snap collar and lock collar on the pipe so that a sealed joint will be formed.
In regards to claim 14, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a connecting architecture, such that the ends of the two or more pipes are placed into the connecting architecture rather than end-to-end against one another, and the fitting device secures the pipes in the connecting architecture, forming a joint, bend, or intersection.

In regards to claim 19, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose the fitting device being configured (not required) to be employed to repair a conduit containing one or more wires, cables, fibers or strands, without severing the wires, cables, fibers or strands.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679